DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on July 18, 2022 has been entered. Claims 1-8 and 10-13 are currently pending. Applicant’s amended claims are addressed herein below. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 10 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17445835 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
Application No. 17445835
10) A sensing method of a stylus, comprising: 

sensing a first signal and a second signal by a first sensing element of a touch display apparatus; 
sensing a third signal by a second sensing element of the touch display 4apparatus; and 
selecting an intersection between the second signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of a stylus. 

13) The sensing method of a stylus of claim 10, further comprising: 

selecting an intersection between the first signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of a finger.
8) The sensing method of claim 1, wherein sensing the first touch source further comprising:
measuring a first signal and a second signal by a first sensing element of the touch display device; 
measuring a third signal by a second sensing element of the touch display device; and 
selecting an intersection between the second signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of the first touch source.

9) The sensing method of claim 8, wherein sensing the second touch source further comprising: 
selecting an intersection between the first signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of a finger.


The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman – 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gur et al. (US 20190102003) in view of Yairi et al. (US 20170038842). 

As to claim 7, Gur discloses a stylus (Fig. 1(110)), applied for a touch display apparatus (Fig. 1(100)), wherein the touch display apparatus comprises a sensing element (Fig. 1(104): touch sensor, [0012]: capacitive touch sensor 104, [0014]: touch sensor 104 may include force sensor, Fig. 2(200): touch sensor), the sensing element is configured to produce a first signal ([0027]: signal induced by a finger) corresponding to a touch region of a finger (Fig. 1(108)), the sensing element is configured to produce a second signal ([0027]: signal induced by a pen (stylus)) corresponding to a touch region of the stylus (Fig. 1(110): pen (stylus), [0008]), and the first signal and the second signal have opposite polarity ([0027]: “the signal induced by the pen at the touch sensor is substantially opposite in polarity to the signal induced by finger presence. In this way, touch sensor 200 may differentiate between pen and finger presence”), and wherein the stylus comprises a body and a head (Fig. 1(110): pen (stylus), [0008]). 
Gur does not explicitly teach the material of a body of the stylus comprises non-conducting material. 
Yairi teach the stylus of claim 7, wherein the material of a body of the stylus comprises non-conducting material ([0046]: ceramic, Note: it is well known in the art that ceramic is a non-conducting material). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gur’s stylus body by adapting Yairi’s idea of using ceramic material in order to prevent user’s finger from absorbing the device’s electrical current. 

As to claim 8, Gur teaches the stylus of claim 7, wherein the material of the head of the stylus (Fig. 1(110)) comprises high dielectric coefficient material, ceramic material or carbon-doped plastic ([0046]: ceramic, Note: the Examiner needs to pick one item from the list since there is “or” in order to reject the entire limitation). 

Allowable Subject Matter
7.	Claims 1-6 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  As argued by the Applicant, in the remarks dated July 18, 2022, the cited references have failed to teach “A touch display apparatus, comprising: … the second sensing element comprises a top electrode layer, a bottom electrode layer, a pressure sensing layer and a reaction force layer, and wherein the pressure sensing layer is located between the flexible display device and the reaction force layer, and the top electrode layer and the bottom electrode layer are located between the flexible display device and the pressure sensing layer”, in combination with the other elements (or steps) of the brace and method recited in the claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
9.	Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
	On the 1st page of remarks, Applicant asserts that the cited references do not teach “the material of a body of the stylus comprises non-conducting material”. The Examiner respectfully disagrees to this assertion. 
Yairi teaches the material of a body of the stylus comprises non-conducting material ([0046]: ceramic). It is well known in the art that ceramic is a non-conducting material. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) 	Autio et al. (US 20210004113) teaches the material of a head of the stylus comprises high dielectric coefficient material, ceramic material or carbon-doped plastic ([0021]: high dielectric). 
b)	Fang (US 20110316815) teaches the material of a head of the stylus comprises high dielectric coefficient material, ceramic material or carbon-doped plastic ([0014]: carbon rich rubber). 
c)	Kao et al. (US 20170322645) teaches the material of a body of the stylus comprises non-conducting material ([0028]: nonconductive). 

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628